UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments88.3% Rate (%) Date Amount ($) Value ($) Alabama1.5% Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,837,319 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,063,480 Arizona2.8% Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,092,880 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty) 5.50 7/15/14 3,770,000 4,070,431 California4.5% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,638,300 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,578,597 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,500,390 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 4.10 9/1/09 1,000,000 1,000,090 Los Angeles Harbor Department, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/12 1,500,000 1,579,965 Port of Oakland, Intermediate Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/12 3,300,000 3,383,589 Colorado2.5% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 746,761 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,085,140 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,064,260 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/10 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 6/15/11 1,120,000 a Connecticut.4% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 10/1/10 Delaware.3% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 5/1/11 District of Columbia.5% District of Columbia, Enterprise Zone Revenue (819 7th Street, LLC Issue) (LOC; Branch Banking and Trust Company) 10/1/09 Florida12.4% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 6/1/11 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 3/1/12 Clearwater, Water and Sewer Revenue 12/1/13 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/12 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/10 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/12 Florida State Board of Education, Lottery Revenue 7/1/13 Florida State Board of Education, Lottery Revenue 7/1/14 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/14 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 10/1/14 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,111,806 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; Mational Public Finance Guarantee Corp.) 5.00 5/1/11 2,000,000 2,106,880 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,104,406 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 b 2,544,205 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 b 2,685,269 Sarasota County School Board, COP (Master Lease Program) 5.00 7/1/14 1,365,000 1,455,964 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,563,165 Georgia1.1% Development Authority of the City of Milledgeville and Baldwin County, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) 5.00 9/1/09 1,045,000 1,053,287 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty) 4.00 5/1/12 1,930,000 2,030,244 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 565,000 570,899 Idaho.5% University of Idaho Regents, General Revenue (Insured; FSA) 4.38 4/1/11 1,600,000 1,631,312 Illinois1.0% Illinois Housing Development Authority, Housing Revenue 3.85 7/1/09 870,000 870,070 Upper Illinois River Valley Development Authority, MFHR (Morris Supportive Living Project) (LOC; Wells Fargo Bank) 3.90 1/1/10 2,500,000 2,512,875 Indiana4.9% Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 3.63 8/1/11 4,000,000 4,075,160 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 11/1/10 2,200,000 2,312,156 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,850,000 1,928,736 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA) 5.63 1/1/14 2,230,000 2,340,653 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,093,120 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,452,597 Louisiana.7% Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.00 3/1/10 1,095,000 1,111,009 Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,186,048 Maine.7% Maine Educational Loan Marketing Corporation, Subordinate Student Loan Revenue 6.50 11/1/09 2,195,000 2,217,389 Maryland1.3% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,132,470 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,192,330 Michigan2.2% Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,513,050 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,697,575 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,023,010 Missouri.3% Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; FSA) 5.00 7/1/13 1,000,000 1,066,740 Nevada1.6% Clark County School District, Limited Tax GO (Insured; FSA) 5.00 6/15/14 1,000,000 1,076,260 Clark County School District, Limited Tax GO (Insured; FSA) 5.50 6/15/14 2,650,000 2,914,735 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,089,410 New Jersey4.2% New Jersey Transportation Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 a 4,581,120 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 984,230 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 a 8,239,770 New Mexico2.5% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,159,150 Farmington, PCR (Southern California Edison Company Four Corners Project) (Insured; FGIC) 3.55 4/1/10 1,800,000 1,809,270 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,210,810 New York6.8% Hempstead Town Industrial Development Agency, RRR (American Ref-Fuel Company of Hempstead Project) 5.00 6/1/10 1,000,000 988,040 New York City Housing Development Corporation, MFHR 4.25 5/1/10 1,275,000 1,289,650 New York City Housing Development Corporation, MFHR 3.95 11/1/10 4,150,000 4,153,444 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/10 3,000,000 3,008,700 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.50 5/15/10 1,800,000 1,873,206 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,123,060 New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 1,715,000 1,734,928 New York State Housing Finance Agency, Affordable Housing Revenue (Insured; SONYMA) 4.25 5/1/11 2,720,000 2,746,683 New York State Housing Finance Agency, MFHR (Highland Avenue Senior Apartments) (Insured; SONYMA) 4.40 2/15/11 2,000,000 2,002,160 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 2,000,000 2,055,100 North Carolina.8% North Carolina Infrastructure Finance Corporation, COP (State of North Carolina Capital Improvements) 5.00 2/1/11 2,530,000 2,673,831 Ohio1.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 3,991,080 Cuyahoga County, Housing Revenue (Riverside Park Homes Project) 3.90 11/1/09 2,300,000 2,313,616 Pennsylvania8.1% Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,021,800 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,043,350 Harrisburg Authority, Resource Recovery Facility Revenue 0.00 12/15/10 3,000,000 c,d 2,801,700 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 5.35 11/1/10 5,350,000 5,602,466 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,154,260 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 b 4,693,806 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,932,094 Philadelphia, Airport Revenue (Insured; FSA) 5.00 6/15/11 2,860,000 2,940,967 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 12/1/11 Rhode Island.6% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5/15/11 South Carolina1.9% Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 4/1/12 South Carolina State Ports Authority, Revenue (Insured, FSA) 7/1/13 Spartanburg, Water System Revenue (Insured; FSA) 6/1/11 Tennessee.3% Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 6/1/12 Texas8.7% Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2/15/12 Austin, Electric Utility System Revenue (Insured; AMBAC) 11/15/12 Bexar County Health Facilities Development Corporation, Revenue (Army Retirement Residence Foundation Project) 7/1/11 Fort Worth Independent School District, Unlimited Tax School Building Bonds 2/15/13 Lower Colorado River Authority, Revenue 5/15/12 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 6/1/11 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 8/15/13 San Antonio, Electric and Gas Systems Revenue (Insured; FSA) 2/1/14 Texas Public Finance Authority, Revenue (State Preservation Board Projects) (Insured; AMBAC) 5.00 2/1/13 4,190,000 4,613,819 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,599,853 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,102,220 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,940,848 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,498,860 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 b 2,516,585 Utah1.1% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,572,585 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,034,760 Virginia3.5% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; FSA) 5.38 1/1/12 2,280,000 2,389,964 Louisa Industrial Development Authority, Solid Waste and Sewage Disposal Revenue (Virginia Electric and Power Company Project) 4.25 4/1/10 3,000,000 3,021,120 Riverside Regional Jail Authority, Jail Facility Senior RAN 4.25 7/1/10 2,500,000 2,516,975 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,655,568 Washington2.8% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 2,987,671 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,108,300 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,054,480 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 1,973,000 Wisconsin2.2% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 a 6,286,953 Wisconsin Health and Educational Facilities Authority, Revenue (Froedtert and Community Health, Inc. Obligated Group) 5.00 4/1/10 1,000,000 1,018,340 U.S. Related3.7% Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.00 7/1/11 1,275,000 1,316,795 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,017,270 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,163,050 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,887,452 Puerto Rico Municipal Finance Agency, GO (Insured; FSA) 6.00 7/1/12 1,500,000 1,616,655 Total Long-Term Municipal Investments (cost $285,463,492) Short-Term Municipal Coupon Maturity Principal Investments10.2% Rate (%) Date Amount ($) Value ($) California.3% Irvine Reassessment District, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.60 7/1/09 1,000,000 e 1,000,000 Massachusetts6.0% Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.15 7/1/09 9,800,000 e 9,800,000 Massachusetts Water Resources Authority, Multi-Modal Subordinated General Revenue, Refunding (LOC; Landesbank Baden-Wurttemberg) 0.27 7/1/09 10,000,000 e 10,000,000 New York2.0% New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.60 7/1/09 1,000,000 e 1,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.20 7/1/09 1,700,000 e 1,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 0.60 7/1/09 4,000,000 e 4,000,000 Pennsylvania1.4% Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; JPMorgan Chase Bank) 0.18 7/1/09 2,600,000 e 2,600,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.18 7/1/09 1,850,000 e 1,850,000 Washington.5% Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 2.50 7/1/09 1,600,000 e 1,600,000 Total Short-Term Municipal Investments (cost $33,550,000) Total Investments (cost $319,013,492) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2009, this security amounted to $2,801,700 or 0.9% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at June 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $319,013,492. Net unrealized appreciation on investments was $3,456,363 of which $4,103,900 related to appreciated investment securities and $647,537 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact these notes. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: / s/ J. David Officer J. David Officer President Date: August 12, 2009 By: / s/ James Windels James Windels Treasurer Date: August 12, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
